Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 5-313107 (see 1 and 2 in Fig. 1 and the Abstract) in view of Lai et al 7,420,743 (see Figs. 6A, 6B and 9; col. 1, line 25; col. 3, lines 19-28; col. 11, lines 49-67; col. 18, lines 25-29; col. 23, lines 35-36) or Lai et al 7,420,743 in view of Japanese Patent 5-313,107.
JP -107 (see Fig. 1) discloses a method of forming a contact lens by arranging first volume elements (1) and second volume elements (2) as points within a geometric grid (see the grid in Fig. 1) whereby the volume elements form parts of the lens having a dioptric power for vision at different distances—ie, near and far vision.  It is submitted that the pressing of the fibers into a rod which is then processed into a lens to provide the desired dioptric power for the lens in fact forms the volume elements into a partial grid wherein the partial grids make up the instant geometric grid.  Essentially, the primary reference fails to teach that the lens is a spectacle lens, that the volume elements are formed by additive manufacturing and that the elements are interspersed during the additive manufacturing to arrange them with penetration therebetween.  Lai 

2.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742